 



Exhibit 10.2
STOCK OPTION AGREEMENT
     AGREEMENT, made as of September 11, 2006, by and between Ladenburg Thalmann
Financial Services Inc., a Florida corporation (the “Company”), and _________
(the “Employee”).
     WHEREAS, on August 1, 2006 the Company’s Board of Directors authorized the
grant to the Employee of an option to purchase an aggregate of _________ shares
of the authorized but unissued shares of the Company’s common stock, par value
$0.0001 per share (“Common Stock”), conditioned upon the closing of the purchase
by Ladenburg Thalmann & Co. Inc. of certain of the assets of BroadWall Capital
LLC (“Asset Purchase”) and upon the Employee’s acceptance hereof upon the terms
and conditions set forth in this Agreement; and
     WHEREAS, the Asset Purchase has closed on the date hereof and Employee
desires to acquire the option on the terms and conditions set forth in this
Agreement.
     IT IS AGREED:
     1. Grant of Stock Option. The Company hereby grants to the Employee the
right and option (“Option”) to purchase all or any part of an aggregate of
_________ shares of Common Stock (“Option Shares”) on the terms and conditions
set forth herein.
     2. Non-Incentive Stock Option. The Option represented hereby is not
intended to be an Option which qualifies as an “Incentive Stock Option” under
Section 422 of the Internal Revenue Code of 1986, as amended (“Code”).
     3. Exercise Price. The exercise price (“Exercise Price”) of the Option
shall be $1.05 per share, subject to adjustment as provided herein.
     4. Exercisability. This Option shall become exercisable, subject to the
terms and conditions of this Agreement, as follows: (i) the right to purchase
_________ of the Option Shares shall be exercisable on and after September 11,
2006, (ii) the right to purchase an additional _________ of the Option Shares
shall be exercisable on and after September 11, 2007, (iii) the right to
purchase an additional _________ of the Option Shares shall be exercisable on
and after September 11, 2008, (iv) the right to purchase an additional _________
of the Option Shares shall be exercisable on and after September 11, 2009, and
(v) the right to purchase the

1



--------------------------------------------------------------------------------



 



remaining _________ of the Option Shares shall be exercisable on and after
September 11, 2010. After a portion of the Option becomes exercisable, it shall
remain exercisable except as otherwise provided herein, until the close of
business on September 11, 2016 (the “Exercise Period”).
     5. Effect of Termination of Employment.
          5.1 Termination Due to Death. If Employee’s employment by the Company
terminates by reason of death, the portion of the Option, if any, that was
exercisable as of the date of death may thereafter be exercised by the legal
representative of the estate or by the legatee of the Employee under the will of
the Employee, for a period of one year from the date of such death or until the
expiration of the Exercise Period, whichever period is shorter. The portion of
the Option, if any, that was not exercisable as of the date of death shall
immediately expire.
          5.2 Termination Due to Disability. If Employee’s employment by the
Company terminates by reason of disability, the portion of the Option, if any,
that was exercisable as of the date of disability may thereafter be exercised by
the Employee or legal representative for a period of one year from the date of
such termination or until the expiration of the Exercise Period, whichever
period is shorter. The portion of the Option, if any, that was not exercisable
as of the date of termination shall immediately expire.
          5.3 Termination by the Company Without Cause. If Employee’s employment
is terminated by the Company without cause, then the portion of the Option which
has vested by the date of termination of employment may be exercised for a
period of 30 days from termination of employment or until the expiration of the
Exercise Period, whichever is shorter. The portion of the Option, if any, not
yet exercisable on the date of termination of employment shall immediately
expire.
          5.4 Other Termination.
               5.4.1 If Employee’s employment is terminated for any reason other
than (i) death, (ii) disability or (iii) without cause by the Company, the
Option, whether or not then exercisable, shall expire on the date of termination
of employment.
               5.4.2 In the event the Employee’s employment is terminated for
cause, the Company may require the Employee to return to the Company the
economic benefit of any Option Shares purchased hereunder by the Employee within
the six month period prior to the date of termination. In such

2



--------------------------------------------------------------------------------



 



event, the Employee hereby agrees to remit to the Company, in cash, an amount
equal to the difference between the “Fair Market Value” (on the date of
termination) of the Option Shares so purchased by Employee (or the sales price
of such Option Shares if the Option Shares were sold during such six month
period) and the Exercise Price. “Fair Market Value” means, as of any given date:
(i) if the Common Stock is listed on a national securities exchange or quoted on
the Nasdaq National Market or Nasdaq Small Cap Market, the last sale price of
the Common Stock in the principal trading market for the Common Stock on the
last trading day preceding the date of grant of an award hereunder, as reported
by the exchange or Nasdaq, as the case may be: (ii) if the Common Stock is not
listed on a national securities exchange or quoted on the Nasdaq National Market
or Nasdaq SmallCap Market, but is traded in the over-the-counter market, the
closing bid price for the Common Stock on the last trading day preceding the
date of grant of an award hereunder for which such quotations are reported by
the OTC Bulletin Board or the National Quotation Bureau, Incorporated or similar
publisher of such quotations; and (iii) if the fair market value of the Common
Stock cannot be determined pursuant to clause (i) or (ii) above, such price as
the Compensation Committee (“Committee”) of the Company’s Board of Directors
shall determine, in good faith.
     6. Withholding Tax. Not later than the date as of which an amount first
must be included in the gross income of the Employee for Federal income tax
purposes with respect to the Option, the Employee shall pay to the Company (or
other entity identified by the Company), or make arrangements satisfactory to
the Company (or other entity identified by the Company) regarding the payment
of, any Federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount (“Withholding Tax”). With the prior
approval of the Company, in its sole discretion, withholding obligations may be
settled with Common Stock, including Common Stock underlying the subject option,
provided that any applicable requirements under Section 16 of the Securities
Exchange Act of 1934 (“Exchange Act”) are satisfied so as to avoid liability
thereunder. The obligations of the Company pursuant to this Agreement shall be
conditioned upon such payment or arrangements with the Company and the Company
shall, to the extent permitted by law, have the right to deduct any Withholding
Taxes from any payment of any kind otherwise due to the Employee from the
Company.
     7. Adjustments. In the event of any change in the shares of Common Stock of
the Company as a whole occurring as the result of a common stock split, or
reverse split, common stock dividend payable on shares of Common Stock,
combination or exchange of shares, or other extraordinary or unusual event
occurring after the grant of the Option, the Board of Directors shall make
appropriate adjustments in the terms of this Option to preserve the economic
interest of the grant. Any such adjustments will be made by the Board of
Directors, whose determination will be final, binding and conclusive.

3



--------------------------------------------------------------------------------



 



          8. Method of Exercise.
          8.1 Notice to the Company. The Option may be exercised in whole or in
part by written notice in the form attached hereto as Exhibit A directed to the
Company at its principal place of business accompanied by full payment as
hereinafter provided of the exercise price for the number of Option Shares
specified in the notice and of the Withholding Taxes, if any.
          8.2 Delivery of Option Shares. The Company shall deliver a certificate
for the Option Shares to the Employee as soon as practicable after payment
therefor.
          8.3 Payment of Purchase Price.
               8.3.1 Cash Payment. The Employee shall make cash payments by wire
transfer, certified or bank check or personal check, in each case payable to the
order of the Company. The Company shall not be required to deliver certificates
for Option Shares until the Company has confirmed the receipt of good and
available funds in payment of the purchase price thereof.
               8.3.2 Payment through Bank or Broker. The Company, in its sole
discretion, may permit the Employee to make arrangements satisfactory to the
Company with a bank or a broker who is member of the National Association of
Securities Dealers, Inc. to either (a) sell on the exercise date a sufficient
number of the Option Shares being purchased so that the net proceeds of the sale
transaction will at least equal the Exercise Price multiplied by the number of
Option Shares being purchased pursuant to such exercise, plus the amount of the
Withholding Tax and pursuant to which the bank or broker undertakes irrevocably
to deliver the full Exercise Price multiplied by the number of Option Shares
being purchased pursuant to such exercise, plus the amount of the Withholding
Tax to the Company on a date satisfactory to the Company, but no later than the
date on which the sale transaction would settle in the ordinary course of
business or (b) obtain a “margin commitment” from the bank or broker pursuant to
which the bank or broker undertakes irrevocably to deliver the full Exercise
Price multiplied by the number of Option Shares being purchased pursuant to such
exercise, plus the amount of the Withholding Tax to the Company, immediately
upon receipt of the Option Shares.
               8.3.3 Stock Payment. The Company, in its sole discretion, may
allow Employee to use Common Stock of the Company owned by him to make any
required payments by delivery of stock

4



--------------------------------------------------------------------------------



 



certificates in negotiable form which are effective to transfer good and valid
title thereto to the Company, free of any liens or encumbrances. Shares of
Common Stock used for this purpose shall be valued at the Fair Market Value (as
defined above).
               8.3.4 Payment of Withholding Tax. Any required Withholding Tax
may be paid in cash or with Common Stock in accordance with Sections 8.3.1 and
8.3.2, respectively, and Section 6.
               8.3.5 Exchange Act Compliance. Notwithstanding the foregoing, the
Company shall have the right to reject payment in the form of Common Stock if in
the opinion of counsel for the Company, (i) it could result in an event of
“recapture” under Section 16(b) of the Exchange Act; (ii) such shares of Common
Stock may not be sold or transferred to the Company; or (iii) such transfer
could create legal difficulties for the Company.
     9. Security Interest in Option Shares Collateralizing Obligations Owed to
the Company. Notwithstanding anything in this Agreement to the contrary, the
Employee hereby grants the Company a security interest in the Option Shares as
follows: in the event that the Employee owes the Company any sum including
without limitation amounts owed pursuant to a loan made by the Company to the
Employee (“Amount Due”), the Company shall have a security interest in the
Option Shares. The Employee hereby agrees to execute, promptly upon request by
the Company, such instruments and to take such action as may be useful for the
Company to perfect and/or exercise such security interest, and hereby
irrevocably grants the Company the right to retain, in full or partial payment
of the Amount Due, up to the following number of Option Shares upon any whole or
partial exercise of the Option: a fraction, the numerator of which is the Amount
Due, and the denominator of which is the Fair Market Value (as defined above) of
the Company’s Common Stock as of the date of such exercise; provided that the
fraction set forth in the preceding clause shall be rounded up to the nearest
whole number. The security interest set forth herein shall be cumulative to all,
and not in lieu of any, other remedies to available to the Company with respect
to any Amount Due.
     10. Nonassignability. The Option shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner, except by will or by the
laws of descent and distribution in the event of the death of the Employee.
Notwithstanding the foregoing, the Employee, with the approval of the Committee,
may transfer the Option (i) (A) by gift, for no consideration, or (B) pursuant
to a domestic relations order, in either case, to or for the benefit of the
Employee’s Immediate Family (as defined below), or (ii) to an entity in which
the Employee and/or members of the Employee’s Immediate Family own more than
fifty percent of the voting interest, in exchange for an interest in that
entity, provided that such transfer is being made for estate,

5



--------------------------------------------------------------------------------



 



tax and/or personal planning purposes and will not have adverse tax consequences
to the Company and subject to such limits as the Committee may establish and the
execution of such documents as the Committee may require. In such event, the
transferee shall remain subject to all the terms and conditions applicable to
the Option prior to such transfer. The term “Immediate Family” shall mean any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the Employee’s household (other than a tenant
or employee), a trust in which these persons have more than fifty percent
beneficial interest, and a foundation in which these persons (or the Employee)
control the management of the assets.
     11. Company Representations. The Company hereby represents and warrants to
the Employee that:
     (1) the Company, by appropriate and all required action, is duly authorized
to enter into this Agreement and consummate all of the transactions contemplated
hereunder; and
     (2) the Option Shares, when issued and delivered by the Company to the
Employee in accordance with the terms and conditions hereof, will be duly and
validly issued and fully paid and non-assessable.
     12. Employee Representations. The Employee hereby represents and warrants
to the Company that:
     (1) he or she is acquiring the Option and shall acquire the Option Shares
for his own account and not with a view towards the distribution thereof;
     (2) he or she has received a copy of all reports and documents required to
be filed by the Company with the Securities and Exchange Commission pursuant to
the Exchange Act within the last 24 months and all reports issued by the Company
to its shareholders;
     (3) he or she understands that he or she is subject to the Company’s
Insider Trading Policy and has received a copy of such policy as of the date of
this Agreement;
     (4) he or she understands that he or she must bear the economic risk of the
investment in the Option Shares, which cannot be sold by him unless they are
registered under the Securities Act of 1933 (the “1933 Act”) or an exemption
therefrom is available thereunder;
     (5) in his or her position with the Company, he or she has had both the
opportunity to ask questions and receive answers from the officers and directors
of the Company and all persons acting on its behalf concerning the terms and
conditions of the offer made hereunder and to obtain any additional information
to the extent the Company possesses or may possess such information or can
acquire it without unreasonable effort or expense necessary to verify the
accuracy of the information obtained pursuant to clause (2) above;
     (6) he or she is aware that the Company shall place stop transfer orders
with its transfer agent against the transfer of the Option Shares in the absence
of registration under the 1933 Act or an exemption therefrom as provided herein;
and
     (7) if, at the time of issuance of the Option Shares, the issuance of such
shares have not been registered under the 1933 Act, the certificates evidencing
the Option Shares shall bear the following legends:
“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”
“The shares represented by this certificate have been acquired pursuant to a
Stock Option Agreement, dated as of September 11, 2006, a copy of which is on
file with the Company, and may not be transferred, pledged or disposed of except
in accordance with the terms and conditions thereof.”
     13. Restriction on Transfer of Option Shares.
          13.1 Anything in this Agreement to the contrary notwithstanding,
Employee hereby agrees that he shall not sell, transfer by any means or
otherwise dispose of the Option Shares acquired by him without registration
under the 1933 Act, or in the event that they are not so registered, unless
(i) an exemption from the 1933 Act registration requirements is available
thereunder, and (ii) the Employee has furnished the Company with notice of such
proposed transfer and the Company’s legal counsel, in its reasonable opinion,
shall deem such proposed transfer to be so exempt.
          13.2 Anything in this Agreement to the contrary notwithstanding,
Employee hereby agrees that he shall not sell, transfer by any means or
otherwise dispose of the Option Shares acquired by him except

6



--------------------------------------------------------------------------------



 



in accordance with Company’s Insider Trading Policy regarding the sale and
disposition of securities owned by employees and/or directors of the Company.
     14. Miscellaneous.
          14.1 Notices. All notices, requests, deliveries, payments, demands and
other communications which are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier to the parties at their
respective addresses set forth herein, or to such other address as either shall
have specified by notice in writing to the other. Notice shall be deemed duly
given hereunder when delivered or mailed as provided herein.
          14.2 Employee and Shareholder Rights. The Employee shall not have any
of the rights of a shareholder with respect to the Option Shares until such
shares have been issued after the due exercise of the Option. Nothing contained
in this Agreement shall be deemed to confer upon Employee any right to continued
employment with the Company or any subsidiary thereof, nor shall it interfere in
any way with the right of the Company to terminate Employee in accordance with
the provisions regarding such termination set forth in Employee’s written
employment agreement with the Company, or if there exists no such agreement, to
terminate Employee at will.
          14.3 Waiver. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.
          14.4 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supercedes any
and all prior agreements with respect to the Option. This Agreement may not be
amended except by writing executed by the Employee and the Company.
          14.5 Binding Effect; Successors. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and, to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto and as provided above, their
respective heirs, successors, assigns and representatives any rights, remedies,
obligations or liabilities.

7



--------------------------------------------------------------------------------



 



          14.6 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York (without regard to choice
of law provisions).
          14.7 Headings. The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the
day and year first above written:

         
Ladenburg Thalmann Financial Services Inc.
  Address:   153 East 53rd Street
New York, NY 10022

                  By:           Diane Chillemi, Vice President and Chief
Financial Officer             

         
Employee:
  Address:                    __________________  
 
       
 
                                      __________________
 
       
 
                                      __________________

__________________________

9



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTICE OF EXERCISE OF OPTION
____________________________
DATE
Ladenburg Thalmann Financial Services Inc.
153 East 53rd Street
New York, New York 10022
Attention: Board of Directors
Re: Purchase of Option Shares
Gentlemen:
     In accordance with my Stock Option Agreement (“Option Agreement”) dated as
of September 11, 2006 with Ladenburg Thalmann Financial Services Inc. (the
“Company”), I hereby irrevocably elect to exercise the right to purchase
____________ shares of the Company’s common stock, par value $.0001 per share
(“Common Stock”), which are being purchased for investment and not resale.
     As payment for my shares, enclosed is (check and complete applicable
box[es]):
a [personal check] [certified check] [bank check] payable to the order of the
Company in the sum of $____________;
confirmation of wire transfer in the amount of $____________;
with the consent of the Company, a certificate for ____________ shares of the
Company’s Common Stock, free and clear of any encumbrances, duly endorsed,
having a Fair Market Value (as such term is defined in the Option Agreement) of
$____________; and/or
with the consent of the Company, through broker payment as provided in
Section 8.3.2 (see broker letter attached).
     I hereby represent and warrant to, and agree with, the Company that:
     (i) I am acquiring the Option and shall acquire the Option Shares for my
own account, for investment, and not with a view towards the distribution
thereof;
     (ii) I have received a copy of the documents required to be filed by the
Company with the Commission pursuant to the Exchange Act within the last
24 months and all reports issued by the Company to its shareholders;
     (iii) I understand that I must bear the economic risk of the investment in
the Option Shares, which cannot be sold by me unless they are registered under
the Securities Act of 1933 (the “1933 Act”) or an exemption therefrom is
available thereunder;

10



--------------------------------------------------------------------------------



 



     (iv) I understand I am subject to the Company’s Insider Trading Policy and
have received a copy of such policy as of the date of this Agreement;
     (v) I agree that I will not sell, transfer by any means or otherwise
dispose of the Option Shares acquired by me hereby except in accordance with
Company’s policy, if any, regarding the sale and disposition of securities owned
by employees and/or directors of the Company;
     (vi) in my position with the Company, I have had both the opportunity to
ask questions and receive answers from the officers and directors of the Company
and all persons acting on its behalf concerning the terms and conditions of the
offer made hereunder and to obtain any additional information to the extent the
Company possesses or may possess such information or can acquire it without
unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to clause (ii) above;
     (vii) I am aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;
and
     (viii) My rights with respect to the Option Shares, in all respects, be
subject to the terms and conditions of this Agreement; and
     (ix) if, at the time of issuance of the Option Shares, the issuance of such
shares have not been registered under the 1933 Act, the certificates evidencing
the Option Shares shall bear the following legends:
“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”
“The shares represented by this certificate have been acquired pursuant to a
Stock Option Agreement, dated as of September 11, 2006, a copy of which is on
file with the Company, and may not be transferred, pledged or disposed of except
in accordance with the terms and conditions thereof.”
Kindly forward to me my certificate at your earliest convenience.
Very truly yours,

       
 
(Signature)  
 
(Address)            
 
(Print Name)  
 
         
 
(Social Security Number)

11